 36DECISIONSOF NATIONALLABOR RELATIONS BOARDSwift Textiles,Inc.andTextileWorkers Union ofAmerica,AFL-CIO.Cases 10-CA-10110, 10-CA-10136-2, 10-CA-10200, 10-CA-10207, 10-CA-10293, 10-CA-10328, 10-CA-10336, and 10-CA- 10408October 11, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn April 15, 1974, Administrative Law Judge Mil-ton Janus issued the attached Decision in these pro-ceedings. Thereafter, Respondent and Charging Par-ty filed exceptions and Respondent filed supportingand answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in these proceedings to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge withcertain modifications.1.Member Penello agrees with the AdministrativeLaw Judge that Respondent violated Section 8(a)(1)by Supervisor Golden's remarks to employee Sanders"that the Union couldn't do any more for him thanthe Company would let it." In addition to the reasonsstated by the Administrative Law Judge in support ofthis finding, Member Penello believes it relevant thatthis statement occurred in the context of unlawfulinterrogation of Sanders and was made in immediatereply to Sanders' response to that interrogation. InMember Penello's opinion the conversation shouldbe considered in its totality and cannot be fragment-ed, with each statement viewed as if it occurred in avacuum.' (As indicated in his concurring and dissent-ing opinion, Member Fanning agrees with MemberPenello'saffirmance of the Administrative LawJudge.)2.Member Penello also agrees with the Adminis-trative Law Judge for the reasons relied on by him,that PersonnelManager Miller's asking employeeYoung, after the election, whether she would be1Chairman Miller does not agree with this finding.In his view.Golden'sremark,made during an exchange of views with Sanders as to what theUnion could or could not accomplish for the employees, was a permissibleexpression of views, intended merelyto conveythat union demands are notautomatically granted,but instead are subject to bargaining.The Chairmanwould,however,affirm the finding of the Administrative Law Judge thatGolden's questioning Sanders whether he was for the Union. which precipi-tated their conversation,constituted unlawful interrogation.going to work at Fieldcrest now since she has wanteda union so badly, violated Section 8(a)(1). Miller'squestion must be viewed in the context of Young'slater unlawful discharge.' (As indicated in his con-curring and dissenting opinion, Member Fanningagrees with Member Penello's affirmance of the Ad-ministrative Law Judge.)3.Contrary to the Administrative Law Judge, wewould not premise any 8(a)(1) finding on SupervisorSnell's remarks to employee Margeria Lane 2 weeksbefore the election to the effect that "if [the Union]get in here the niggers will run it," and inferring thatthe Union would have a black president as at Field-crest. Such remarks, which might be alleged to haveimproperly injected an inflammatory racial issue intoan election campaign, the propriety of which wouldbe scrutinized carefully by the Board if so alleged asan objection in a postelection representation pro-ceeding, nevertheless do not constitute a threat ofemployer action, and thus are insufficient to estab-lish a violation of Section 8(a)(1).GlazersWholesaleDrug Company, Inc.,209 NLRB 1152 (1974).4.We also, in disagreement with the Administra-tive Law Judge, would not find comments by Person-nelManager Miller to the effect that the mill "wouldhave to close because of the Union's excessive de-mand" to be violative of Section 8(a)(1). These re-marks were made in the context of, and in responseto, union promises to obtain a minimum wage of atleast $3.75 per hour. According to Miller's creditedtestimony, he told employees, "if . . . the Unionwere able to force Swift to pay this type of wage, theprice of its cost would have to go up to sustain thattype of increase," which would "impair the plant'scompetitive position and cause the mill to close."These remarks, in our view, were susceptible of rec-ognition by the employees as economic argumentsrather than threats of plant closure in reprisal for theemployees' union activities. Consequently, we con-clude that such remarks were privileged as freespeech underN. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575, 618 (1969); see also Chairman Miller'sdissent inMarathon LeTourneau Company, Gulf Ma-rineDivision of Marathon Manufacturing Company,208 NLRB 213 (1974).5.The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (1) by its dis-charge of union activist JohnnyBelindaHall on aMonday, following a lawful suspension of that em-ployee on the previous Friday, for repeated work2Chairman Miller would not find this to be a violation in the absence ofaccompanying threatening remarks, as occurred in the cases of Lane andHall when Miller suggested they go to work at Fieldcrest. The personnelmanager's comment to Young. in the Chairman's opinion, amounted toinnocuous badinage.214 NLRB No. 10 SWIFT TEXTILES, INC.derelictions.'We disagree with the finding that Hall'sdischarge was unlawful.Hall testified that, when Supervisor Luther Morrissuspended her, he directed her to the personnel officeto find out whether she would be discharged for herwork derelictions. Thereupon Hall told PersonnelManager Miller that she wanted to know immedi-atelywhether she was fired or whether she shouldreturn to work the following Monday. Hall said thatshe hoped that she would not be discharged butthought she was being picked on "because of certainactivities."Miller replied that with her "good train-ing" she could get a job with Fieldcrest. Miller addedthat a committee would have to study her case andshe would be advised of its decision on Monday. OnMonday, Hall returned and Miller informed her thatafter studying her case "they had to terminate her."At this time Miller also commented that if the Unionwon the election the mill would have to close downbecause it could not afford to pay the Union's wagedemands and he reiterated his suggestion that Hallcould go to work at Fieldcrest.The Administrative Law Judge held that Supervi-sorMorris' decision to suspend Hall, properly basedon the deteriorating quality of her work, was over-ruled by Miller and converted into a discharge be-cause of her union sympathies, as evidenced by his"gratuitous"and "extraneous" comments aboutwhat would have happened to the Company had theUnion won the election and telling Hall that shecould go to work at Fieldcrest. We find the evidenceto be to the contrary.Personnel Manager Miller testified that when su-pervisors suspend they do so pending discharge of anemployee. Others become involved in the ultimatedecision, including the next level of supervision, attimes the superintendent and the personnel manager,and at times the industrial relations manager. Theemployee is informed by the personnel manager ofmanagement's decision. Thus, Terry Bailey, second-shift supervisor of warp preparation, testified that hehad suspended employees Ward and Russow for ab-senteeism, and that the decision to terminate themwas made by George Storey, the department manag-er, upon consultation with Personnel Manager Mill-er.Ralph Golden, department manager of the beamand packing dye house, discharged employee San-ders on April 11, but sent him to Miller for his finalwalking papers. The Administrative Law Judge held,and we agree for the reasons he gave, that Sanders'discharge did not violate Section 8(a)(3). And Em-ployee Garnett was sent home for lateness on Satur-day, June 9, by Supervisor LaQuintera. Garnett wasThere are no exceptions to the finding that Hall's suspension was, notdiscriminatorily motivated in violation of the Act.37discharged on the following Monday for successiverepetitions of this dereliction. Miller notified Garnettof his discharge with Supervisor Luther Morrispresent.4As to Hall, Luther Morris testified that he madethe decision to suspend, but that a committee, in-cluding his supervisor and the personnel manager,made the ultimate decision to terminate. The proce-dure followed in Hall's case was not manifestlyanomalous, in comparison with the discharges ofWard, Russow, Sanders, and Garnett, nor did it sug-gest, as the Administrative Law Judge has found,that the personnel manager superseded the judgmentof line supervision in the ultimate decision to dis-charge. Furthermore, the decision to discharge didnot overrule the suspension: it merely resolved theuncertainty of that status which had been broughtabout by the employee's work derelictions and nother union activities.In our judgment, in a situation where, as: here, theemployee was lawfully suspended, pending consider-ation of whether the offense for which such suspen-sionwas meted out. was serious enough to warranthis or her final separation, supervening evidence of aclear and convincing nature must be adduced show-ing that the employer's ultimate decision to terminatethe employee's employment was discriminatorily mo-tivated rather than grounded on the legitimate rea-sons that initiated ;the original disciplinary actiontaken by the employer.We find that the evidence here relied on by theAdministrative Law Judge is insufficient, in view ofthe circumstances showing that the precipitating sus-pension was warranted, to give rise to an inferencestrong enough to overcome the validity of theRespondent's assertion that Hall's discharge, like hersuspension, was for cause. Unlike the AdministrativeLaw Judge, we do not regard Miller's postdischargeremarks to Hall, that if the Union had won the elec-tion Respondent would have closed down because itcould not afford the Union's demandstand that shecould go to Fieldcrest (a union shop) for a job, asevidencing improper motivation in her discharge inview of the context in which=such comments weremade. Miller testified without contradiction that Hallbecame emotionally upset and began crying-at thedischarge interview, and that he attempted to consoleher by saying that she could seek work at Fieldcrest;Phenix (a sister company of Respondent), BordenMills, and any number of other companies in theindustry in the area where inspectors of her experience could be used. In this posture, we are unwillingto assign any ulterior or sinister motive to Miller's°There are no exceptions to the findings that Garnert's discharge waslawful. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDambiguous reference to her looking for work atFieldcrest, among other places.Likewise, we are not persuaded that Miller's state-mentconcerning the likelihood of the plant closinghad the Union succeeded in its organizational cam-paign is sufficient to establish that the lawful suspen-sion was converted into an illegal discharge. The Ad-ministrative Law Judge evidently found that Miller'sstatement had but one meaning to it in the context inwhich it was uttered: that the Company was takingsuch final action in reprisal for her known union ac-tivities.We do not find as he did that the remark ofMiller must perforce be limited to that interpretationalone.We find instead that the statement is ambigu-ous and therefore susceptible of several varying inter-pretations, only one of which would lead to an illegalresult.While the timing of the statement is suspiciousin view of the fact that the Union had lost the elec-tion and Hall had just been told she was discharged,we are not convinced that it related directly to herunion activities or mirrored the reason for her dis-charge.In our view, Miller's statement, which he had beenmaking to various employees throughout the unioncampaign, can be construed as a passing remark gra-tuitously proffered in an awkward. and unpleasantmoment for both Hall and him. -They recently hadgone through a hotly contested organizational cam-paign in which they found each other, on. oppositesides.Hall hadearlierasked Miller in the suspensioninterview whether that action had been related to'herprounion sympathies. The issue. of the past union,campaign was clearly, therefore, understood by themto be lying underneath the surface of their meeting,and, thus, his remark could be interpreted as evi-dencing nothing other than the mere recognition ofthat fact; that is, it was meant by him to representbrief acknowledgment of their differing viewpointson the effect of unionization and his stubborn insis-tenceor belief that such an occurrence could havebeen disastrous for the 'wellbeing of the continuedexistenceof the, Respondent at that location andthose it employed; -including, Hall, had she not, beendischarged for work derelictions,,, and perhaps him-self.Other, interpretations, of Miller's remark suggestthemselves: he wanted to remind her-of,.the fruitless-ness of her efforts in, behalf of,the Union; he -wantedto have-the last word on the.s.ubject; or he was at-tempting to, make conversation, during a trying mo-ment by stating the first thing that came to his mindconcerning a. subject -of. continuing common interestto both of them.Accordingly, since both remarks of -Miller are am-biguousin meaningand susceptible to conflicting in-ferences under the circumstances existing at the timeof the discharge interview, we will not, as the Admin-istrativeLaw Judge did, infer improper motivationfrom either one. Consequently, in the absence of anyevidence showing that Hall was treated disparately incomparison to other employees who similarly hadbeen properly suspended and then discharged, as de-scribed above, we shall dismiss the 8(a)(3) and (1)complaint allegations as to employee Hall.6.The Administrative Law Judge found that Re-spondent violated Section 8(a)(3) and (l) by Supervi-sorLutherMorris' discharge of union organizingcommitteemember and election observer LullerWyatt on August 15, 1973, almost 4 months after theelection,' to discourage union activity in any secondelection.We disagree with the finding that Wyatt'sdischarge was unlawful.ProductionManager. Boswell testified that therewas considerable dissension in Wyatt's departmentbetween the pro- and antiunion factions of employ-ees,which caused an inspection backlog requiringcostly - overtime toeliminate.Each faction com-plained of harassment by the other, including note-taking and excessive. proselytizing. Boswell, at ameeting of all .the employees on or about August 6,1973, informed them that such harassment would nolonger be; tolerated. Boswell-repeated this warning toWaytt, a: prounion employee, and to several'antiun-ion employees about whom complaints had been re-'ceived: In.spite of his warning to Wyatt, she contin-ued harassing other employees. -Quality Control Manager Conner; who'had ulti-mate supervision over Wyatt's department, testifiedthat he concurred in Morris' decision to terminateWyatt because of her foreman's (Van Landigham)and Morris' reports to him that Wyatt was continu-ing to openly take notes, was hiding in restrooms tospy on antiunion employees, and was threatening an-tiunion employees that she was. going to take over theplant after the Union won and would run them offthe job, and because Conner himself observed thatWyatt was interrupting the work of other employeesby talking.-to them. Luther Morris testified; withoutcontradiction,_ that he, Conner, and' Van-. Landig-ham b had observed-Wyatt continuing her-note-tak-ing on. several occasions and that. he .and Connerjointly decided -to terminate Wyatt because these.ob-servationshad shown that Wyatt was violatingBoswell's instructions.There is: no evidence thatother employees, either prounion -or antiunion, hadThe election.was conducted on'April 20, 1973. and resulted in a majorityvote against the Union. Thereafter, upon objections filed by the Union, theRegional Director set aside,the election: such was the status of the case atthe time the postelection events, alleged'herein to Be unfair labor practices.'occurred.Thereafter,upon Respondent'sexceptions.the Board sent thematter back for hearing:that case is still pending in the Region.6 Van Landigham was not. called as a witness. SWIFT TEXTILES, INC.violated Boswell's instructions. Wyatt's own testimo-ny confirms that she violated Bowell's warning byopenly engaging in note-taking, argumentative con-versation, and similar activity of the type which wasshown by uncontradicted testimony to have substan-tially interfered with production. In this connection,the record establishes that after Wyatt's removal pro-duction increased.Under the foregoing circumstances, and in the ab-sence of any evidence that Wyatt was disparatelytreated, we cannot say that the General Counsel hasproved by a clear preponderance of the evidence thatWyatt's discharge was motivated by Respondent'sunion animus rather than its lawful concern abouther violation of instructions designed to prevent pro-duction losses.Accordingly,we shall dismiss the8(a)(3) and (1) allegations as to Wyatt.7.The Administrative Law Judge found that Re-spondent refused to hire Johnny Williams during theperiod of March 29 to September 9 because of theknown union activities of his father, employee M. L.Williams.We disagree.The complaint alleged that, Johnny Williams wasrefused employment in violation of Section 8(a)(3)on or about June 10, but the Administrative LawJudge, finding that the matter of his seeking employ-ment was fully litigated beginning with his applica-tion for work in March, found that the violation at-tached as of March 29 and continued until Williamsfailed on September 9 to accept a job offer suitableto his status as a full-time high school student. Thepertinent facts are set forth below.Johnny Williams was a full-time high school stu-dent and had worked for the Company until early1973, when he quit because his hours had been re-duced. Personnel Manager Miller testified that foremployees under 18 work permits were required un-der Georgia law. He further testified without contra-diction that it was Respondent's policy not to workhigh school students more than 32 hours per week,and in most cases much less than that during theschool year. During the summer recess, however, stu-dents could work, a full 40 hours.On March 29, Johnny Williams reapplied for workwith Respondent. Miller told him he had nothingopen for him then, and asked to have his father seehim. A few days later M. L. Williams met with Mill-erwho asked if he should hire Johnny. M. L. saidyes, he would probably'stay this time. Miller asked ifJohnny would be as loyal as M. L., a sarcastic refer-ence to M. L.'s known union sympathies. Miller re-cited his "economic lesson" about not being competi-tive with a union in the plant and told' M. L. to bringJohnny around in May, that he would see how M. L.acted. Johnny Williams did not apply for work again39until June 22.In the meantime, on or about June 10, Respondentadvertised in the newspaper for experienced and in-experienced help, without specifically listing anyclassifications for the latter.Miller testified that Re-spondent hired some 15 students for the summer.Whether they were recruited through the June 10 addoes not appear in the record, nor can we tell exactlywhen they were hired. In any event, Johnny Williamstestified that he applied for work on June 22 as theresult of a radio ad, presumably the June 10 one.Both he and another student, Gary White, were toldby Miller that there was no work for them at thattime. In September after school had started, Johnnyapplied for work a third time and was hired week-ends as a cleaner, which was the type of work he haddone when earlier employed by Respondent. On Sep-tember 9, he failed to report to work as scheduled.Based on the above fact, the Administrative LawJudge concluded that Respondent refused to consid-er Johnny Williams for employment during the peri-od in question because of his father's continuedadherence to the Union. We do not find that conclu-sion supported by a preponderance of the record evi-dence.With respect to'his finding that the discrimi=nation in hire commenced with Respondent's refus-ingWilliams work on March 29, there is no evidencethat Respondent had any available work for him onthat day or around that time. Indeed, the Adminis-trative Law Judge seems to concede that much asfact,' but nevertheless finds a violation on the groundthatRespondent would consider Williams' applica-tion only in terms of how "loyal" his father would be,to', itvis-a-vistheUnion. 'Apart from our dis-agreement with him that the evidence as a whole es-tablishes that to be the motive behind Respondent'srejection of JohnnyWilliams' first two reemploy-ment applications, we do not see'how the Adminis-trative Law Judge, through that finding; can create ajob in March for the'alleged discriminatee whennone existed. Obviously, Miller's implied suggestionthat the "loyalty" of M. L. was the price offutureemployment for Johnny d'o'es not prove that Respon-dent had an opening in "March which was denied forunion reasons. However impure Respondent's moti-vations may have been, its failure to hire Williams inMarch cannot be a discriminatory act since,Respon-dent was under no obligation to hire him if no workor job was in fact then available. Furthermore, theevidence indicates that Miller had requested to seeM. L. Williams after Johnny had reapplied-for workon March 29, solely to ascertain whether, if the Com-pany later offered him employment, he could be re-lied upon to stick the job out since he had alreadyonce quit. If M.L.'s union activities were the gov- 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDerning factor in Miller's refusal to hire Johnny onthat date, it does not makesensethatMiller evenwould have inquired of the father about his son'sseriousnessin seeking work. Indeed, only whenM. L. replied affirmatively, did Miller broach thesubject of M. L.'s adherence to the Union. In thesecircumstances, particularly the fact that no job wasavailable, we find that the Respondent did not un-lawfully refuse employment to Johnny Williams onMarch 29.Nor do we find that Respondent discriminatorilyrefused to rehire Williams on June 22 when he nextapplied for a job.' Apparently by that time 15 stu-dents had already been hired for the summer, andthere isno evidence that work was available on June22 when Respondent turned down Williams' applica-tion, along with that of Gary White, for that reason.No allegation is made that the refusal to employWhite was discriminatorily motivated. In our view,Miller's antiunionremarks to M. L. Williams, whichwere made approximately 3 months before, provideinsufficient basis for concluding that Williams' rejec-tion was for a reason different than that for White'snonhire.Besides, wenote that Miller had suggestedtoM. L. Williams to have Johnny reapply for a jobinMay when consideration for summer employmentinJunemost likely would have been favorable.Whether M. L. conveyed that message to Johnny orwhether his son simply did not follow through afterreceiving it, we do not know. We do, however, knowthat Johnny made no application for a job in May orearly June when there most likely would have been ajob opening. Finally, there is the fact that Respon-denteventually did offer Johnny Williams a jobwhich he forfeited by his subsequent failure to ap-pear for work. There is nothing in the record thatindicatesthatM. L. Williams' prounion feelings hadchanged between March and September. That beingthecase,we cannot perceive any reason forRespondent's change in attitude towards the accept-ability of employment for Johnny Williams as of thelatermonth than the earlier one and those in betweenunless, asitasserted throughout, its failures to hireWilliams in March and June were simply because it7As noted, the complaint alleged that the initial unlawful refusal to hireWilliams took place on June 10. Since Williams did not seek work on thatday, we find no basis for finding that any violation occurred as of then. Wefind that there was no obligation on the part of the Respondent to call himto see if he wanted a job at that time, even though it then was seekingsummer help.Miller had told M. L. Williams to have his son apply for workagain in May and Johnny had failed to do so. In such circumstances. Re-spondent would have been justified in thinking that Williams no longer wasseeking employment with it. In any event,we find that the burden was onJohnny Williams to renew his application for employment and not on theRespondent to seek him out. That Johnny Williams similarly viewed thesituation of his getting work again with Respondent is evidenced by hisapplications of June 22 and later in September.had no work for him when he then applied for jobs.Accordingly, we shall reverse the remainder of the8(a)(3) findings of the Administrative Law Judgeconcerning Johnny Williams; therefore, we shall dis-miss the 8(a)(3) allegations of the complaint relatingto him.AMENDED CONCLUSION OF LAWWe adopt the AdministrativeLaw Judge'sConclu-sions of Law as modified except the references toJohnny Belinda Hall. LullerWyatt. andJohnny Wil-liams in paragraph 3 thereof, and to appeal to racialprejudices and to threats of plant closure,inpara-graph 4.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Swift Textiles, Inc., Columbus. Georgia, its officers,agents, successors. and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Textile WorkersUnion of America, AFL-CIO, or any other labor or-ganization of its employees, by discriminatorily dis-charging employees, forcing the termination of em-ployees, or, in any other manner, discriminatingagainst any, employee in regard to hire, tenure, or anyother terms or.conditions of employment.(b)Coercively interrogating its employees con-cerning their union membership, sympathy, or activi-ties; intimating that union meetings are kept undersurveillance; deliberately driving dangerously closeto union representatives or employees engaged in dis-tributing literature at plant gates; forbidding thewearing of union insignia in the plant; threateningthe loss of jobs and layoffs for engaging in unionactivities; telling union supporters that they shouldgo to work at a unionized plant; ordering plantguards to list employees who speak to union repre-sentatives; or ordering employees to stop solicitingfor the Union more than once during nonwork time.(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist the above-named labor organi-zation, or any other labor organization, to bargaincollectively with representatives of their own choos-ing, or to engage in other concerted activities for thepurposes of collective bargaining or mutual and orprotection, as guaranteed in Section 7 of the Act, orto refrain from any or all such activities. SWIFT TEXTILES, INC.2.Take the following affirmative action necessaryto effectuatethe policies of the Act:(a)Offer Bobbie Young and Margeria Lane inm-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniorityor other rights and privileges, and make them wholefor any loss of earnings suffered by reason of thediscrimination practiced against them, as set forth inthe section entitled "the Remedy" in the Administra-tive Law Judge's Decision.(b)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due and the rights to reinstatement underthe terms of this Order.(c)Post at its plant and office in Columbus, Geor-gia, copies of the attached notice marked "Appen-dix." 8 Copies of said notice, on forms provided bythe Regional Director for Region 10, after being dulysigned by an authorized representative, of the Re-spondent, shall be posted by it immediately. upon re-ceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any othermaterial.(d)Notify the Regional Director for Region 10. inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the allegations of thecomplaint regarding any violations not found hereinbe, and they hereby are, dismissed.MEMBER FANNING, concurring in part and dissentingin part:Iconcur in the majority's decision to the extent itaffirms the Administrative Law Judge's Decision. I nmy opinion, the Administrative Law Judge has care-fully and correctly analyzed the evidence in the re-cord and reached the correct conclusions in all re-spects. I therefore dissent from so much of themajority's decision reversing his findings of viola-tions of Section 8(a)(1) and (3) of the Act.8In the eventthat this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment ofthe United States Court of AppealsEnforcing anOrder of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE.NATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government41WE WILL offer Bobbie Young and MargeriaLane immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudiceto their seniority or other rights and privileges.and WE WILL pay them for the earnings they lostbecause we wrongfully discharged them, with 6-percent interest.WE WILL No'r discourage membership in Tex-tileWorkers Union of America, AFL-CIO, orany other labor organization, by dischargingemployees, forcing the termination of employ-ees,or, in any other manner, discriminatingagainst any employee in regard to hire, tenure,or any other terms or conditions of employment.WE WILL NOT coercively interrogate our em-ployees concerning their union membership.sympathies, or activities.WE WILL NOT intimate that union meetings arekept under surveillance.WE WILL NOT `deliberately drive dangerouslyclose to union representatives or employees whoare engaged in distributing union literature atthe plant gates.WE WILL NOT forbid the wearing of union in-signia in the plant.WE WILL NOT threaten our employees with lossof jobs or layoffs for engaging in union activi-ties.WE WILL NOT tell union supporters that theyshould go to work at a unionized plant.WEWILLNOT order plant guards to list em-ployees who speak to union representatives.WE WILL NOT order employees to stop solicit-ing for the Union more than once during non-work time.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, tojoin or assist Textile Workers Union of America,AFL-CIO, or any other- labor organization, tobargain collectively through representatives oftheir own choosing, to engage in other concertedactivities for their mutual aid or protection, or torefrain from any or all such activities. .SWIFT TEXTILES, INC. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONMILTON JANUS, Administrative Law Judge: The GeneralCounsel issued his complaint in Case 10-CA-10110 onJune 11, 1973, and on June 28, 1973, issued a complaint inCases 10-CA-10136-2, 10-CA-10200, and 10-CA-10207,and an order consolidating all four cases.' A hearing washeld beforeme inColumbus, Georgia, on July 17 and 18,1973, at which all parties appeared and were afforded fullopportunity to be heard. At the hearing, I granted motionsof the General Counsel (1) to withdraw Case 10-CA-10136-2, which alleged that Walter Johnson had been dis-criminatorily discharged, and (2) to amend the complaintby adding other allegations of violations of Section8(a)(1).Thereafter, on September 19, 1973, the General Counselissued his complaint in Cases 10-CA-10293, 10-CA-10328, and l0-CA-10336, and an order consolidating thesethree cases.The next day, he filed with me a motion toreopen the record and the hearing in the previous set ofcases, and to consolidate them with this set, alleging thatfurther violations had been committed by Respondent af-ter the hearing had been scheduled in the first set of cases,and that Respondent's conduct was directly related to is-sues already litigated in the July hearing. On October 9,1973, I granted the General Counsel'smotion,over theobjections of the Respondent which it had timely filed withme.A few days before the scheduled date for the reopenedhearing, the General Counsel issued a third complaint, thatin Case 10-CA-10408.3 At the start of the reopened hear-ing, which was held on October 24 and 25, 1973, Respon-dent did not object to consolidating that case with the mat-ters covered by the complaint issued on September 19, andwaived its right to receive 10 days' notice for the filing ofits answer.The various complaints allege that Respondent violatedSection 8(a)(1) by specified acts of interrogation, interfer-ence, threats, etc., and that it violated Section 8(a)(3) bydischarging eight employees and by refusing to hire twoapplicants. Respondent's answers have denied all substan-tive allegations of the complaints. After each of the twohearings, the General Counsel filed a brief with me which Ihave duly considered.Upon the entire record in these cases, including my ob-servation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent.is a Georgia corporation with its principaloffice and place of business at Columbus, Georgia, where1The charges on which these cases are based were filed on the followingdates in 1973:10-CA-10110, April 23; 10-CA-10136-2, May21 and JuneI; 10-CA-10200, May 24;and lO-CA-10207,June 4.2The charges on which these cases are based were filed on the followingdates in 1973:l0-CA-10293, July 23 andSeptember7; 10-CA-10328, Au-gust 15:and lO-CA-10336,August 20.3The chargein 10-CA-10408was filed OctoberI,1973.it is engaged in the manufacture and sale of textile prod-ucts.During the past calendar year, it sold and shippedfinished products valued in excess of $50,000 directly tocustomers located outside the State of Georgia. Respon-dent admits, and I find, that it is an employerengaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.Il.THE LABORORGANIZATION INVOLVEDThe Charging Union, Textile Workers Union of Ameri-ca,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.111.THE UNFAIR LABOR PRACTICESA. BackgroundThe Company manufactures denim through a completerange of operations from carding, spinning, and dyeingnatural and synthetic fibers to weaving and finishing thecloth. It employs almost 1,300 workers, of whom 60 to 70are engaged in direct supervision of production operations.TheUnion began its campaign to organize theCompany's employees in October 1972. It filed a petitionfor a representation election in February 1973 and, onApril 20, the Board conducted the election. It was set asideby the Regional Director on objections filed by the Union.Thereafter, the Company filed exceptions to the report onobjections with the Board. As of the date of the secondhearing, there had been no disposition of the exceptions tothe report.Most of the alleged violations of Section 8(a)(1) are con-centrated in the 4- or 5-week period preceding or immedi-ately following the April 20 election, but some relate toincidents in January, while one is as late as October 23, theday before the reopened hearing. Of the 10 employees whowere either discharged or rejected for. employment, alleged-ly for engaging in activities on behalf of, or for sympathiz-ing with the Union, the earliest discharge took place onApril 11, and the latest on September 12.B. The 8(a)(1) AllegationsThe complaints, as amended at the hearings, name anumber of supervisors as having committed various typesof 8(a)(l) violations during the Union's organizing cam-paign before the election on April 20, as well as thereafter.The General Counsel's first brief does not discuss the testi-mony relating to some of these alleged violations, but Ipresume that he does not intend to waive whatever viola-tionsmay have been proved at the hearings, and I shallthereforemention, even if sometimes very briefly, all theallegations listed in the complaints for which there is somesupport in the record. SWIFT TEXTILES, INC.1.Ralph Golden is manager of the beam and packingdye house, having supervision over all three shifts in thatdepartment.Tommy Lee Sanders, one of the alleged discriminatees,was a dye machine operator until his discharge on April 11.Inmid-January, according to Sanders, Golden told himthat Sizemore, a leadman in the department (not alleged tobe a supervisor), had said that Sanders was for the Union.Sanders admitted that he was, and Golden then asked himwhat he thought the Union could do for him. Sanders re-plied that he had never been in a Union, and would like toget in one, to which Golden answered that the Unioncouldn't do any more for him than the Company would letit..Golden denied having any conversation with Sandersabout the Union in January or thereafter, other than at agroup meeting in April, to be discussed later. He admittedthat Sizemore had reported to him that Sanders had said hewas for the Union and wasn't scared to tell anyone aboutit,and that Golden had then told Sizemore that there wasnothing they could do about it, and he was going to ignoreit.IfGolden's story is to be believed, his only reaction toSizemore's report about Sanders' interest in the Union wasto tell Sizemore that there was nothing to be done about it.But in view of the interest of other company supervisors inwhat other employees felt about the Union, I find it diffi-cult to believe that Golden was as unconcerned about San-ders as his testimony would indicate. I credit Sanders, andfind that Golden asked him in mid-January what hethought the Union could do for him, and then told him ineffect that he need not expect that the Union would im-prove his situation. I find that the inquiry and subsequentdowngrading of the Union's efforts. would tend to restrainSanders in his adherence toward the Union, and are inviolation of Section 8(a)(1).Sylvester Lynn was also a dye man in Golden's depart-ment. He testified that early in April, Golden said he hadheard that Lynn had been going to the union meetings onSundays, and asked him what he had learned. Lynn repliedthat it was the same old thing. Lynn said he made no secretof his union activities, and that conversation about it hadbeen carried out openly in the dye house for severalmonths..Golden was not asked about this conversation; and hastherefore not denied that it occurred as Lynn testified. Asupervisor's statement to an employee that it is known hehas been attending union meetings is an interference withthe employee's right to keep such information to himself ifhe so chooses, and it is also an intimation that the Compa-ny is able to keep such meetings under surveillance. I findthat Golden's remarks to Lynn were a violation of Section8(a)(1).Paragraph 15 of the first consolidated complaint allegesthatGolden assaultedUnion Representative Hamiltonwith an automobile the day before the election in the pres-ence of employees near the plant gate. The testimony ofHamilton, who was in charge of the Union's campaign,and that of employees Flakes and Cook, is that they werepassing out leaflets about 6 a.m. that morning, and thatHamilton had stepped off the curb to hand some out when43Golden drove into the area, bearing down on Hamilton.The others shouted to warn him to get out of the way, andhe had to jump quickly back onto the curb, first bracing hishand on the car's front fender, to avoid being hit.Golden said he had come to a complete stop at the inter-section where the distribution was taking place to let thesolicitors get back to the curb, and that Hamilton took histime, shuffling along. Golden said he released his clutch togo ahead, and that as he went by, Hamilton placed hishand on the fender and stepped out of the way. I find thatHamilton did not see Golden's car as it approached him,but that Golden saw him as he turned into the area anddeliberately drove by to "brush him off." I come to thisconclusion because Golden could have avoided even get-ting close to Hamilton, simply by driving around him. Bydriving up on him so closely, Golden must have intendedto give Hamilton a scare because of his open distributionof the leaflets. I find this to be a violation.2.Margeria Lane, an inspector, testified at the firsthearing, before her own termination, that Luther Morris,manager of the inspecting and packing department, toldher to remove a union pamphlet which she was carrying inher smock pocket. This was 3 or 4 weeks before the elec-tion. Luther Morris did not deny that he had done so, butdefended his action on the ground that employees werewearing signs, and placards pinned to their clothes, both forand against the Union, and that he had asked them all toremove the signs because he considered them in bad taste.Forbidding the wearing of buttons, insignia, and signs dur-ing a union campaign is clearly a violation of the Act, andI so find.43.Millard Snell was the manager of the quality stan-dards department.Margeria Lane testified that Snell spoke to her about theUnion 2 weeks before the election. He asked her why shewanted it, and she told him it was because people werebeing treated unfairly and that everyone, black or white,should be treated equally. Snell said that if the Union gotin, the "niggers" would run it. He left but returned in a fewminutes to say that he wanted to apologize for something,and asked her what it was he had said. She told him heknew what he had said. Again he left and again returned,and repeated his remark about what would happen if theUnion got in, this time in the presence of Lullar Wyatt.Wyatt corroborated Lane's testimony as to what Snell hadsaid. Lane and Wyatt are both white.Snell's testimony about this incident is a denial that hehad made the remark attributed to him by Lane. He saidthat he and Lane had been talking about the Union'schances in the election, and that she had said she thought itwould be won because all the black employees as well assome of the whites would vote for it. He asked her if shewas saying that the blacks were for it, and she respondedby asking him what was wrong'with that. He said nothingwas wrong with it if she wanted the same setup they had atFieldcrest.5 Lane asked if he was referring to the fact thatthe Union at Fieldcrest had a black president. Snell said hedidn't know that, and had meant that the Fieldcrest em-Franklin Stores Corporation,et al..199 NLRB 53 (1972).5Fieldcrest isa textile mill in the same town. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees hadn't received any benefits despite their unionrepresentation.Snell's own testimony indicates that black support fortheUnion was a topic of their conversation, and in thatcontext, he had referred to the union at Fieldcrest. I findthat Snell was alluding to the fact that the union at Field-crest had a black president and to the possibility, as he putit, that the blacks would also run the Union if it got in atSwift. Snell's appeal to racial prejudice, although totallyrejected by Lane, was an implied threat that the whiteswould somehow be subjected by blacks if the Union won.Ifind his remarks to be a violation of Section 8(a)(l ).6The Union had tape recordedmessagesby certain plantemployees which it played back when an advertised tele-phone number was called. Lullar Wyatt had recorded oneof these short messages. About 2 weeks before the election,Wyatt was talking to a number of women during a breakperiod when Snell came up and asked if he could join theirconversation.Wyatt invited him in and asked him what hewould like to know. According to Wyatt, he then told herthat he had listened to her taped message and that she hadruined herself, jeopardizing her job by her union activities.Johnnie Hall corroborated Wyatt's testimony as to whatSnell had said.Snell admitted that he had listened to Wyatt's recordedmessage and had mentioned it to her, saying that shesounded scared, as if she were being made to do it, andthat he thought she was jeopardizing her cause. The"cause" he said he was referring to was an inference of his,based on another employee's remark to him that Wyatthad said she had a score to settle with the Company, andthat she intended to see it through. Snell's explanation is alame one. It does not explain what connection Wyatt's re-corded message had to do with her "cause" as Snell said heunderstoodit.It ismore likely that Snell's reference to"jeopardy" refers to Wyatt's job because of her public es-pousal of the Union's cause. I credit the testimony ofWyatt and Hall as to what Snell said, and find it to be aviolation of Section 8(a)(I), as a threat of job loss becauseof her union activities.Melvin Holcombe testified that Snell approached himaboutMarch 6, and said he sure felt sorry for a lot ofpeople if the Union did not succeed in getting in. About 2weeks later, Snell came up to him and said that the Compa-ny would run the plant the way it wanted to, and thereweren't enough unionized mills to be strong-enough to doany good. Snell then said that if he were Luther Morris hewould fire all the people out there for talking union. Snellthen reached into Holcombe's pocket, pulled out a unionleaflet, and said that proved that Holcombe was for theUnion. Holcombe retrieved the leaflet and put it back intohis pocket.Snell testified that he had not said to Holcombe that hefelt sorry for people if the Union didn't get in. He said hehad told Holcombe once, when Holcombe picked up aunion leaflet, that he hoped the Union did not get in be-cause a lot of people depended on their jobs at the plant,and if the Union got in everybody would have to pay dues6General Steel Products.Inc.,and CrownFlex of North Carolina.Inc.157NLRB 636, 639-640(1966).even if they didn't want to, and if the Union called a strike,the employees would not get paid and would be hurting. Itwas in that context, Snell said, that he told Holcombe thathe was concerned about it and felt sorry for those people.Holcombe than told Snell that he hadn't said he was forthe Union, at which Snell pointed out to him that if it washis literature there, it looked to him as if Holcombe was forthe Union. He denied saying to Holcombe that if he wereLuther Morris, he would fire all the people in his depart-ment who had been talking for the Union.Snell's explanation for his statement to Holcombe thathe was concerned about plant employees who might haveto go on strike, and that he was sorry for them, strikes meas implausible. He had told Holcombe that he knew he wasa union sympathizer because of the leaflet he was carrying,and it seems to me much more probable that he told Hol-combe that he knew he was a union sympathizer becauseof the leaflet he was carrying, and it seems to me muchmore probable that he told Holcombe, as the latter testi-fied, that he felt sorry for all union adherents if the Unionfailed to get into the plant. The clear implication of thatremark is that they might then suffer unpleasant conse-quences. In view of Snell's unconvincing explanation ofthis remark, and his remarks to Wyatt, I also find that Snelltold Holcombe that if he were Luther Morris he would firethe people in his department who had been talking for theUnion.Both remarks are threats that union supporters would bediscriminated against, and are violations of Section 8(a)(I).4.Ronald Morris, manager of the technical department,had Lullar Wyatt brought to his office on March 20, ac-cording to Wyatt, to tell her that she was harassing thepeople in his department. She told him she was not harass-ing them, she was talking union. Morris repeated that if shecontinued to harass people, she would have to suffer theconsequences, and that she should not solicit employees tosign a union card more than once, not only in her depart-ment but anywhere in the plant. Wyatt had some unionliterature pinned to her blouse, and Morris told her to re-move it while she was in his office. Wyatt asked him'if hewas sure he wanted her to remove it, and when he repeatedthat he was, she unpinned it and laid it on his desk.Ronald Morris' version of this incident also places itabout March 20, but in Luther Morris' office. The occasionfor callingWyatt in was that on one of his tours- throughthe department an employee, Currie Johnson, had com-plained to him that Wyatt had tried to-engage her in con-versation about the Union before the beginning of the shiftand that Johnson continued to ask her to leave, but thatWyatt persisted until it was time to start work. Morris saidthat he had told Wyatt he recognized her right to work forthe Union during her personal time but that her rights end-ed where other people's rights began, and that she was notto harass anyone who had made it known that they wantedno part of the Union, to leave when she was told to, andthat her activities were lowering the morale of the depart-ment.-Motris also testified that Wyatt had some union leafletsor placards pinned to the front and back of her blouse. Hesaid the one on the back was quite large, and he asked herto remove it. Wyatt then removed all the material from her SWIFT TEXTILES, INC.blouse and laid it on his desk.Ihave already held that a supervisor's ordering an em-ployee to remove union insignia from his clothing is a vio-lation of Section 8(a)(I), and I do so here in connectionwith Morris asking Wyatt to remove a union placard fromher blouse. I also hold that Morris' order to Wyatt to dis-continue soliciting employees on nonwork time who hadalready shown their unwillingness to listen to prouniontalk,was illegal. Discussion and argument during an orga-nizing campaign are necessary for informing and influenc-ing fellow employees towards one's own views. To limit anemployee to a single inquiry of a fellow employee on soimportant a matter as union representation is an unreason-able impediment to the full and frank discussion necessaryin airingtheir differences. Undoubtedly, there may come atime when continued argument directed at an unyieldingand unwilling opponent is not only futile, but begins toborder on harassment engaged in as a tactic for its ownsake. I do not think that time had come here. There is nocontention that Wyatt engaged in invective or demeanedthose she spoke to about the Union. She was persistent andperhaps annoying, but I believe it would tend to restrainemployees in their Section 7 rights to solicit during non-work time if such a rule as Morris was prescribing waspermitted to stand.5.LaQuintera is a supervisor in the inspecting and pack-ing department. He was driving employee Simon Brucefrom work sometime in February when he asked Bruce ifhe was for the Union. Bruce said he was, and LaQuinterathen asked him what the Union could do for him. LaQuint-era admitted that Bruce's testimony about their conversa-tion was correct.Inquiries by a supervisor of an. employee as to whetherhe favors the union, and what he thinks the union canaccomplish for him, have been found by the Board to becoercive interrogation. because they infringe on anemployee's right to keep his opinions on such matters pri-vate.76.Estelle Smith testified that early inMarch she hadcomplained to Boyette, a supervisor, that she was given nohelp on her shift, unlike what was done on other shifts.Smith said she had told Boyette that she had an idea whyshe wasn't given any help in her job. Parks, another super-visor, overheard this and asked her if she was for theUnion. Smith said she told Parks she wouldn't say becauseshe had no witness there, and Parks then asked her whatshe thought about the Union.Boyette and Parks both denied Smith's testimony thatParks had asked her about her feelings towards the Union,although they recalled that she had complained about thelack of help on her shift. On the whole, I am inclined tocredit Parks and Boyette. Although there is an implicationin Smith's testimony that her not getting help was tied inwith the Union, the connection is tenuous. I consider itunlikely that Parks, who was not her supervisor, would beprompted to ask her if she was for the Union, based onlyon a statement that she had an idea why she was not get-ting any help. I shall recommend dismissal of this allega-7H. L. Meyer Company. Inc..177 NLRB 565. 566 (1969). and.Tyson &Van, Inc.,176 NLRB 141 (1969).45tion of the complaint.7. Jearl Weeks was manager of the inspecting, packing,and burling department, during part of this period.Shortly before he left Swift's employment early in Feb-ruary, he had a conversation with Margeria Lane. She testi-fied thatWeeks had stopped her angrily, and said to herthat she had been telling employees that he was proud ofher because she was for the Union. Lane told him thatsomeone had got it twisted around, that she was for theUnion and wasn't trying to hide it. Weeks answered that hehad a good mind to fire her, but would make it hot enoughfor her that she would quit. Lane said she told him hewould have to make it pretty hot, at which Weeks startedto leave mumbling something about seeing what wouldhappen. She told him that that sounded like him.Weeks' version of this conversation was that he had toldher he did not appreciate her telling other employees thathe respected her for standing up for the Union, or that hehoped the Union would get in. She denied making suchstatementsabout him, and then asked if he wanted to fireher. He said he didn't, but would if he had to. That was theextentof their conversation, and he denied that he had toldher he would make it so hot for her that she would have toquit.Lane was one of a few witnesses at the hearings whosedemeanor impressed me as being forthright and honest. Icredit her story as against that of Weeks, and find that thelatter. threatened her with discharge because of her opensupport of the Union.Johnnie Hall testified that Weeks asked her once whatshe thought about the Union, that he did not feel theUnion could do the people any good, and the only oneswho were for it were ignorant. Weeks was not-asked aboutthis conversation, and it is therefore undenied. I find thatWeeks'.inquiry of Hall as to what she thought about theUnion is coercive interrogation, violative of Section8(a)(1).8.The complaintalleges thatGeorge Storey, a supervi-sor, engagedin surveillanceof employees'unionactivitieson or about April 16,.at the front gate of the plant, watch-ing employees handing out campaign material to fellowemployees.Two employees, Lucille Word and Bertha Russow, pre-sented the evidence relied on by the General Counsel tosupport this allegation.Word testified that the distributionof union stickers, hats, buttons, etc.,. took place a few daysbefore the election, that she had taken some of it, and thatshe saw Storey and his secretary standing at the gate. Shesaid she saw Storey looking out of the gate, and that histherewhen she walkedinsidethe gate, past the guardshack, and into the area beyond, known as the big alley:She said she observed them just long enough to walk about30 feet into the big alley..Russow also accepteda unionhat and button at the gatethe day of the distribution. She also said she saw Storeyand his secretary as she passed them on her way into theplant, and saw the secretary writing something.Storey is department manager of warp preparation andalso supervisesthe handling of material in the" big alley,from thefront gate to the warehouse. He testified that hiswife works at the plant on the second shift, as did Word 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Russow, and that after he brought her to work. thatday, his secretary met him at the front gate and asked himto approve a form providing for final pay to an employee.He read and signed the form, and then returned to hisdepartment. He said it was not unusual for him to be at thefront gate at shift changing time, to make sure that thematerialshandling people under his supervision did notstand around the gate waiting for the whistle to blow.I find the testimony of Ward and Russow insufficient toestablish that Storey was at the ; front gate to engage insurveillance. They both passed him as they walked into theplant area, and could not have observed him for more thana few seconds, nor did either of them see what his secretarywas writing. I shall recommend dismissal of this allegationof the complaint.9. Jim Davis was the superintendent of the finishing de-partment.Ernest Ogborn, an employee in the finishing department,had signed a union card and had attended union meetings.About a month before the election, Davis came up to himat his job and said, "Somebody's going to get their damnass run off about this union doings." Ogborn, apparentlymeaning to deny that he was involved, asked Davis wherehe had heard those lies, to which Davis responded, "Well,you know." This is Ogborn's testimony.Davis' version of the same conversation and what pre-ceded it is that the third shift supervisor in inspection andburling, for which Davis was then responsible, had report-ed to him that Ogborn was coming into his departmentbefore his shift began and soliciting union cards from peo-ple who were then at work. Davis said he-.then told Ogbornthat if he caught anyone soliciting in his department for theBaptistChurch, the Salvation Army, or the Union, hewould run their ass off. Ogborn asked him' what he wastalking about, and Davis said that if he didnlt kriow,_ toforget about it.Icredit Ogborn and find that Davis thereby threatenedhim with discharge or other disciplinary action if Ogbornpresisted in his union activities. However, even under, Da-vis' version of their conversation, I would find that his banof all solicitation in his department even during nonwork-ing timefor the solicitor and the solicited is too broad, andconstitutes a violation of Section 8(a)(l). .Edgar James, a janitor, testified that he was looking atthe bulletin board about 2 weeks before the election,. whenswered that he hadn't read it yet. Davis then noticed thatJames was wearing some union insignia, and asked himwhy. James said he told Davis the pin, was for the Union.Davis then said there was going to be a cutback. later onand he would see to it that James was on it:According to Davis, the incident at the bulletin board,which he agreed was about 2 weeks before. the -election;involved nothing more than his asking James ifihe had readthe notice on the board, and that James said nothing. Da-vis testified,. however, that!about'2 weeks after the election;he had taxed James about.being missing from the depart-,ment for almost 2 hours, and that James .had been arrogantabout it. Davis said he then told him that if he didn't want.to run his job, .he might be'the one that was cut back in an:impending layoff...lIcredit James, and find that Davis threatened him witha possible layoff because he was wearing union insignia.This is clearly a violation of Section 8(a)(l).Henry Cook, a union adherent who later served as anobserver for the Union at the election, testified that hewore a sign taped to his back to the effect that happinessmeant having money after all your bills were paid. About 2weeks before the. election, Davis told him to remove thesign, and began talking about the Union, that it was noth-ing but a bunch of communists. Cook replied that his fa-ther had been a union man on the railroad, and Davisasked him why he didn't get a job there. Cook said he toldDavis that he had fought for his country in order to havethe right to work anywhere he wanted to. Davis said he wasright.Davis recalled the incident about the sign but placed itsome months earlier. He admitted he told Cook to removeit,and that Cook had done so out of his presence. NeitherCook nor.Davis could recall whether the sign which Cookwas wearing bore any union identification.Even crediting Cook. that Davis linked his order to re-move the sign with comments about the Union, I find noviolation here-Davis' remark, identifying the Union withcommunists seems to me to be legitimate free speech, withno coercive implications. Since I cannot find that Cook'ssign on the meaning of happiness was in any way identifia-ble with the Union, I do not find that Davis' ordering Cookto remove. it was a violation..10.A. number of witnesses testified for the GeneralCounsel. about conversations they had with Bill Miller, theCompany's personnel manager; which are alleged. to be vi-olations of Section 8(a)(1). The conversations of two ofthese employees, M. L. -Williams and Charles Flakes, withMiller relate to whether the Company would hire relativesof theirs,. Since the Company later refused to hire Williams'inquiry at the second hearing when it was alleged that' theywere due to the Company's union animus, and were inviolation of Section 8(a)(3)! In order to discuss all aspectsof.the Company's refusal to hire relatives of these two em-ployees at one time, I will defer until 'later a narration ofMiller's talks withWilliams and Flakes.A.few days before: the 'election, employee Simon Brucewas in the personnel office on business, when Miller askedhim to come into his office. Bruce testified that Miller thensaid something about his belonging to the' Union. Bruceadmitted he had signed a union card, to which Miller re-sponded that he would not have thoughtBrucewould dosomething like that, considering the length of time he hadbeenwith the Company.The first working day after tlie.election, Miller came uptoMargeria Lane at her work, and asked her why 'shewasn't over at Fieldcrest since they had a-union there. Shesaid-she knew it; but she liked it at Swift and she wanted a'union-there.Miller, asked her how she could show her facearound there, while she insisted that she had done nothingwrong. He said that she, and LullarWyatt had tried todestroy the Company and kept repeating:that he couldn'tunderstand how she could show her face around there. Sheanswered, that she had guts and backbone, and maybe that SWIFT TEXTILES, INC.was what he couldn't understand. The preceding is Lane'sversion of her conversation with Miller.Johnnie Hall, one of the alleged discriminatees, was sus-pended by Luther Morris on May 18. He sent her to Miller,who asked her what the trouble was. She told him shethought she was being picked on because of certain activi-ties, and he told her she did not have to worry about a jobbecause with her work experience she could be employedat Fieldcrest. She asked him if her suspension meant thatshe was being discharged, and he told her to come back thefollowing Monday when he would tell her. When she re-turned on Monday, Miller then terminated her. Hebrought up the Union, saying that if it had been successful,the mill would have had to close down because it could notafford to pay what the Union was asking.Miller also spoke to Bobbie Young after the election,asking her how she liked the results of the election andwhether she would be going to Fieldcrest now, since shehad wanted a union so badly. Young told him she wouldstick around at Swift and wait for the Union to get in there.Grady Bates, a plant guard at Swift, but employed by anindependent guard service, testified that he was instructedby Miller and Williams, both personnel officials of theCompany, to observe and list the names of employees whotalked to union representatives while they were handbillingemployees at the plant gate. He was also asked to identifyan employee talking to a union representative from a pho-tograph which Miller had taken. Neither Miller nor Wil-liams denied Bates' testimony.Miller denied telling anyone that the mill would close ifthe Union got in, but admitted that he had talked to em-ployees about the mill closing under other circumstances.He said he had done so to counter union propaganda andpromises that if it got in, it would insist on a minimumwage at the plant of $3.75 per hour. Miller said he pointedout to employees that such a rate would force up the priceof its cloth, impair the plant's competitive position andcause the mill to close. This was, of course, before the elec-tion when employees are most sensitive to an explicit con-nection drawn by their employer between their. votes andtheir jobs. To take the Union's campaign promises as towhat it hoped to attain if it were certified, as if that werewhat the Company would have to accede to in bargainingnegotiations, is to mislead the employees. To assert that themill would have to close down because of the Union's ex-cessive demands is a threat of. reprisal for selecting theUnion, rather than a legitimate expression of theCompany's views on the economic effect of_possible uniondemands. I find it to be a violation of Section8(a)(l).8Miller testified that the conversation in his office withSimon Bruce was to give him an "economic lesson" aboutthe mill being forced to close if it could not compete, dueto its being forced to pay what the Union was promising itwould ask for. I have already found these remarks ofMiller's to be in violation of Section 8(a)(l). Bruce alsosaid that Miller had asked him about belonging to theUnion, and that he had admitted signing a union card.Although Bruce did not specifically say so, it appears thathis admission about union membership was in response to9Marathon LeTourneauCompany Gulf MarineDivisionof Marathon Man-ufacturingCompany,208 NLRB213 (1974).47an inquiry of Miller's. I have already held that such inqui-ries by supervisors about an employee's union membershipor sympathies are unlawful interference with Section 7rights,and I do so here too.As to the testimony of General Counsel'switnesses thatMiller had told them, after the election,to apply to Field-crest for jobs, Miller said that he had told the prounionemployees,after the election,that they had injured theCompany's relationship with its employees,and that hehad also thanked employees who had been outspoken forthe Company.Icredit Lane,Hall, and Young,and findthatMiller had expressed to them his feeling that theywould be happier at a union plant such as Fieldcrest, inview of their prounion sympathies.Certainly, as to Laneand Young,who were still employed by the Company,such an expression would tend to intimidate them againstany further display of union sympathies,sinceMiller hadmade it plain to them that he would like to see them leavethe Company's employ.The threat is implicit that if theydid not leave voluntarily,they might be forced to leavelater. I find that to be a threat of reprisal for continuedunion activity on their part.Miller instructed Bates, a plant guard,to observe and listthe names of employees who talked to union representa-tives at the plant gate.Although Bates was not a companyemployee he was subject to the Company's direction andcontrol, and the Company's order tohim to report onwhich employees accepted union handbills was an order toengage in surveillance.Ifind this to be unlawful interfer-ence with the employees'Section 7 rights.9'11.Employee Kathryn Wright testified that her supervi-sor,Baker,came to her spinning machine about 3 weeksbefore the election,and asked her what she thought of theUnion,and how she intended to Dote.TyroneGarnett testified that Supervisor LaQuintera hadasked him,late in March,if he was for the Union.CareyHall testified that her supervisor,TerryBailey,asked her, about 2 weeks before the election, what shethought about the Union,and then said it wouldn't dothem any good.None of the three supervisors involved were witnesses atthe second hearing, where the above testimony was ad-duced.The stories of the General Counsel'switnesses weretherefore undenied. I find that the supervisors'inquiries asto what the employees thought about the Union, or if theywere for it, unlawfully interfered with the employees' rightnot to reveal their feelings or sympathies for the Union,and were in violation of Section 8(a)(l).12.Employee Rosie Holmes had been served with asubpena by the General Counsel to appear at the secondhearing,on October24. The daybefore the scheduled hear-ing, she told Luther Morris that she had been subpenaedand she was nervous about it. He asked her if she knewwhat she would be asked about,and she said she thought itwould be about Lullar Wyatt, who had been discharged ashort time before. Morris told her he had to see the subpe-na, and she said she would show it to him at the end of hershift. She did so at 3 p.m. Morris then told her that she didnot have to go unless she wanted to, and that she could gov Buddy L Corporation.196 NLRB 603. 606(Faust) (1972). 48DECISIONSOF NATIONALLABOR RELATIONS BOARDdown and talk to his lawyer. She refused to see the lawyer.He then asked her if Lullar Wyatt had been slowing downproduction, and she told him that she had not. Morris t1Sentold her to tell the truth at the hearing. He was not asked totestify about this incident.Although Morris was in error in telling Holmes that shedid not have to obey the subpena unless she wanted to, hisstatement contained no threat, open or implied, that shemight be penalized if she chose to go. As a matter of fact,when she indicated that she thought she had to go, he toldher to do so and tell the truth.1° I find nothing improper inhis telling her that he had to see the subpena, since hewould have to approve her absence from work the nextday, or in asking her if she wanted to see his lawyer. Thelatterquery I consider to be in connection with thelawyer's investigation of the case. I recommend dismissalof this allegation of the complaint.C. The 8(a)(3) AllegationsEight employees are said to have been discharged, theearliest on April 11, and the latest on September 12, be-cause of their union activities; while two persons, it is al-leged, were refused employment on or about June 10, be-cause of the union sympathies of relatives of theirs whowere employed by the Company.According to Personnel Manager Miller, employee turn-over at the plant averages about 30-35 per month, of whichabout 5 would be discharges for cause, and the remainderquits.Some of the eight discharged employees were known ad-herents of the Union, openly soliciting and speaking for itat the plant during nonworking time, while the union activ-ities of others consisted mainly of wearing union insigniaduring the period just before the election when the Unionencouraged such open displays inside the plant. It is diffi-cult to gauge how determined top management and lowerlevel supervisors were about actively thwarting the Union'scampaign, but there is no doubt, from the instances of8(a)(l) violations detailed above, that the Company dis-played a generalized union animus, clearly preferring thatthe Union not gain bargaining status. Whether it would goso far as to seize on reasons; which it might have over-looked in the case of other employees, to discharge theseeight because of their known or suspected sympathy for theUnion, is the difficult question to be resolved.1.Tommy Lee Sanders.He was one of five dye machineoperators on the first shift. He had been employed sinceJanuary 1969, and was discharged on April 11, 1973. Hemade no secret of his prounion sentiments, and had beenappointed to the in-plant organizing committee.tU I findWinn-Dixie Stores. Inc., and Winn-Dixie Greenville, toe..128NLRB 574, 577-579 (1960), on which the General Counsel relies, to heinapposite. In that case, the respondent undertook to tell a number of em-ployees who were under subpena that they did not have to go to the Boardhearing,and that if they went, they would be "on their own." The Boardfound this to be a veiled threat, intended to intimidate them against attend-ing the hearing. Here, on the contrary. once Holmes made it clear that sheintended to obey the subpena, Morris dropped the matter and urged her totell the truth.On April 2, Ralph Golden, manager of a departmentthat included the dye house, called a meeting of the firstshift dye machine operators in his office. Also there wasRoger Herndon, superintendent of dyeing and Golden'ssuperior. Herndon had a copy of the Fieldcrest union con-tract, and a copy of something identified as a statement ofcompany policy toward its employees. He asked if the dye-men had any questions about the two documents. After aperiod of silence, Sanders spoke up and asked why theemployees at Swift didn't have a contract like at Fieldcrest.Herndon chose to answer his question as if it dealt withwhy the company statement of policy was not distributedto the employees, saying that it would cost the Companytoomuch to make copies for everyone, but that it wasavailable to any employee to read in the office. Sanderscontinued, asking, "Ain't we the Union?" Herndon saidthey didn't have a union, and Sanders responded that heknew that, but they were in the process of getting one. Thisseems to be all Sanders said although the meeting lastedabout an hour, being taken up apparently with a speech byHerndon as to why the Company opposed the Union. Thisis based on Sanders' testimony, corroborated by Lynn, an-other dyeman who was at the meeting. Herndon did nottestify, and Golden was not asked, about the details of thismeeting. Herndon's remarks or talk are not alleged as aviolation of Section 8(a)(l), and I make no findings on thatpoint. However, I am satisfied that Sanders' questions andremarks served further to identify him in the eyes of Gold-en and Herndon as an outspoken union supporter.Golden testified that Sanders was discharged on April I Ibecause he had operated his machine improperly on threeoccasions in the last month or so, causing the yarn to bedyed a wrong shade, thereby requiring that it be done overat additional expense.ll The first of these errors occurredon March 6, and resulted in an oral warning given him by'Golden, that he had operated his machine with an unseat-ed beam, causing the material to be dyed a wrong shade.12Sanders testified that he could not recall this incident. Theoralwarning was theh written up by Golden, and wasplaced in Sander's file. This written memorandum was notshown to Sanders, nor did it call for his signature.-He was given a second warning on April 2. This was inwriting,was shown to him, and called for his signature.Sanders refused to sign it. A week or so later, Sanders wasgiven another warning in writing, which he also refused tosign.He was then discharged, within a day or so.It is the General Counsel's contention that these threewarnings, between March 2 and April 10, occurred duringthe Union's stepped-up organizing campaign preceding theelection on April 20. and that they were pretexts to justifySanders' discharge for his union activities. As to the twowarnings in April, it is the General Counsel's position thatthey were in effect, based on trumped-up charges and thatthe improper operation of Sanders' machine was the faultof others.iiSanders had also been given a written warning for improper operationof his machine in March 1972, but Golden said that it was not a factor indeciding to discharge him the following April.1'Beams are large spools on which the yarn is wound. Each dyeing ma-chine has from two to eight beams, which must he properly seated in thevat.An unseated beam will cause the material to he dyed improperly. SWIFT TEXTILES, INC.49On April 2, when the first shift dye house employeeswere meeting with Herndon and Golden, as previously de-scribed, all the machines were under the control of AllenSizemore, a leadman. The meeting had lasted a little morethan an hour, from 11 a.m. to shortly after noon. WhenSanders returned to his job after the April 2 meeting, hesaid he noticed that his machine had heated up too soon,which would cause the shade to come out lighter than pre-scribed.He did not report the matter to his supervisors.The next morning, Sizemore called him into the office andgave him a warning slip for not following standard proce-dures, thus necessitating a redye. Sanders refused to signthe slip, saying that it wasn't his fault, since Sizemore hadbeen operating his machine during the hour or so that themeeting had lasted. Sanders said he asked to see Golden,but that Golden never came. to see him that day.Sizemore did not testify. Golden's version, on -which Re-spondent relies, is that Sanders' machine had been operat-ed in accordance with standard procedures while Sizemorewas in attendance, and up until about 1:15 p.m., a full hourafter Sanders took over.r3 -What went wrong then, accord-ing to Golden, was that Sanders failed to check the reduc-tion of his vat dye before starting a wash operation, and-that if he had done it in.the proper order, he. would haveascertained that the reduction process had not been-com-pleted, and he would then have called it to the attention ofSizemore or Golden to take the .necessary corrective action.By going directly into the wash operation, the yarn cameout off-shade and dirty, and had to be redyed. The warningrecord for April 2 is consistent with Golden's testimonythat it was Sanders' failure to monitor the reduction pro-cess properly which caused the error. Golden; however,also admitted that Sizemore had waited 40 minutes aftersample check, instead of the prescribed'30 minutes, but heinsisted that the error could not have been the cause for theimproper shade on Sanders' machine that day.It is clear that something .went wrong in Sanders' ma-technical knowledge to-determine what it was or who wasresponsible for it. The only explanation Sanders offeredwas that when he returned from the meeting about noon,he noticed that his machine had heated up too soon, andthat this could cause .the dye to come up a lighter shadethan prescribed. What I find significant in Sanders' versionis that when he discovered Sizemore's possible error,-he didnot call it to.any supervisor's attention for immediate cor-rective action; but instead continued to work to the end ofhis shift, for over 3 hours, without doing or saying any-thing. If Sanders is correct in blaming Sizemore's error forthe dyeing defect, and knowing what would result from it,I find it a serious dereliction on his part that he did nothingabout it. Sanders' failure to report Sizemore's error leadsme to conclude that in fact it was harmless, that there wasnothing wrong with the process at noon when he returned,and that it was, as Golden testified and as the. warning sliprelates, his failure to follow the prescribed reduction andwash process which brought about the dyeing mistake.A week later, on April 10, beams were loaded into San-ders' machine. Sanders admitted that it was his responsibil-ity to see that they were all properly seated before begin-ning operation. He also said that if the beams are not seat-ed, the lid of the machine cannot be properly closed. Theeffect of Sanders' testimony was that since his machine hadrun that day, the beams must have been correctly seated.The next morning, before his shift began, Golden calledhim into his office and accused him, according to Sanders,of not doing his job without saying anything about thebeams not being seated right. Golden sent him home, tell-ing him that he would learn the next day if he was to bedischarged. He returned the next day to the personnel of-ficewhere Miller discharged him because of Golden's re-port that he had messed up a set of beams and wasn'trunning his machine right. Sanders denied ever seeing awarning slip signed by Golden, dated April 10, which saidthat he had not properly checked the beams and had alsofailed to sign certain beam tickets.14Sanders' explanation was that the beams in his machinewere seated on April 10, because the lid could be properlyclosed'..However, his testimony on this point was chal-lenged by two other 'dye machine operators who werecalled -by the General Counsel. Lynn testified that the lidcan be closed even if, beams are unseated,' but that whenthe machine is started up; the operator should be able totell that something is wrong either because it makes a noiseor because the gauges will indicate that the machine is op-erating improperly. Sometimes, he said, the gauges will notshow immediately when the machine is started up thatsomething is wrong, but if it is checked later, tlie'possibilityof-an unseated' beam will be revealed: The operator is thenrequired to cut off the machine and 'check. Taylor,'"theother dye machine operator', testified to the sane effect asLynn. that the lid can be,closed with"an unseated beam,but that the error will show up about 30 minutes after theoperation. has started through examination-of the pressuregauge, and that the error must be reported immediatelyIcredit the testimony- of Lynn and -Taylor that a dyemachine-in which there is an unseated beam can be startedup-and will run, but that an operator should soon becomeaware through checking his gauges that something-iswrong. Since Sanders permitted his machine to run quite atime without ever learningrit was not operating properly; itfollows that he failed to check his machine, and that-it washis inaction which caused the machine' to continue dyeingthe wrong shade.15..Iam also satisfied from Taylor's testimony than an im-proper dyeing is usually beyond the operator's control,being caused by what chemicals are Out into the machineby other employees. Thus,' from the point of view of theCompany, ti)-have an operator commit three serious errorsGolden testified that he tried to,show the warning slip to Sanders. whorefused to look ai it ensign it.'5Dixon. the second shift operator of Sanders' machine. testified tht hewas told by Golden. when he came on duty on April 10. that the machine13According to Golden's testimony. based on the 24-hour chart for Sanwas nut working properly' Golden told him to let it cool down in order toders' machine that day-all Sizemore did to it while the operators'were at thedraw a sample., Dixon did so. but while he was taking the sample to themeeting was to turn one gauge to raise the temperature from 100 to 160office. the machine was opened. Dixon did not therefore see if a beam haddegrees.been unseated,although Golden told him it had.- 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDin little more than a month was unusual. That is also borneout by the fact that no dye machine operator other thanSanders had been discharged in the past 15 years. In thelight of the foregoing, I am satisfied that Sanders was notthe victim of trumped up charges but had, in fact, failed tooperate his machine properly, and that the three warningshe received in March and April were justified. As a conse-quence, I cannot- accept the General Counsel's contentionthat Sanders was blameless, and that he had been dis-charged for his union activities. In coming to this conclu-sion, I have taken into account the likelihood that Sanders'conduct and questions at the April 2 meeting of the firstshift operators with Golden and Herndon caused manage-ment to regard him with disfavor and suspicion, but evenso I am not satisfied that the General Counsel has estab-lished that the Company discharged Sanders for reasonsother than the serious errors for which it considered San-ders responsible. I shall recommend dismissal of the com-plaint as to Sanders' discharge.2.Johnnie Belinda Hall.She was an inspector on the firstshift,and had worked at the plant from October 1969 untilher discharge on May 21, 1973. Her shift supervisor wasMonette Van Landigham. Above her was Luther Morris,managerof the inspecting and packing department, andRonald Morris, manager of. the technical department. Hallhad signed a union card, had worn a union button to workbefore the election, and had been interrogated by a num-ber of supervisors as to her feelings about the Union.Woven cloth is unrolled and moved on conveyor beltsfor inspection.The inspectors examine it, assigning pointsfor defects.from I to 4. Cloth which shows less than 40points per square yard is classified as first quality. To.en-sure uniform standards in grading by the 30 inspectors,and to check on their adherence to permissible tolerances,random samples of cloth which has been inspected andgraded are taken to the quality -standards department forfurther checking, and for evaluation of the grading done byeach individual inspector. A numerical grade is assignedeach week to each inspector, based _,on how closely hergrading for the last ten rolls audited, conforms to that ofthe quality standards check. Respondent's Exhibit 5 is a listof all the-inspectors and their, weekly grades for a period ofabout 3-1/2 months ending in, May, 1973. It shows thatHall's grading ranged from 60 to 80 for, most of the period,that it then fell to 50 and then to 30 in her last 2 weeks ofemployment. Of the 30 inspectors in the department, onlyone other than Hall had ever received a grade as low as 30,and then for only L week early in the period, after whichher grade rose to the average of all inspectors.When the quality standards department doesits rein-spection, and the difference between their grade and thatof the inspector is more than. the permissible range, theinspector is shown the roll in order to explain to her whereshe went wrong in her.grading. Van Landigham showedHall two such rolls on April 27, and during this reinspec-tion.Van Landigham considered this to be disrespectfuland took her to Luther Morris' office later that day. Ron-aldMorris was there at the time, and L. Morris came inlater.When Van Landigham complained about Hall's con-duct generally, R.Morris gave her .a written warning,which Hall refused to sign. Hall said that Luther Morristold her that her work was slipping, that she had been har-assing people in the department and that it had to stop.16Hall's response to the charge that her work was slippingwas to slow down on the amount of cloth she inspected inorder to improve the quality of her grading, so that whereshe had been inspecting 5600 yards a day,.she now reducedit to 3000.Despite this purported effort to improve on her gradingwork, Hall was again called to the quality standards de-partment to regrade another roll, and was again sent to seeL.Morris.17 He wrote out a warning slip accusing her ofpoor grading, which Hall refused to sign. On May 15, VanLandigham again charged her with poor grading, but thistime,Morris agreed with Hall that her grading on that par-ticular roll was within acceptable tolerances.Three days later, on Friday, May 18, Van Landighamagain called Hall on her grading, and this time L. Morristold her that he was suspending her. He sent her to thepersonnel office where she spoke with Miller. She told himshe felt she was being picked on because of- certain activi-ties.Miller. told her to. come back on Monday to learnwhether she would.be suspended or discharged. He alsotold her that with her work experience she could get a jobat Fieldcrest.18When she returned on Monday, Miller toldher that the committee had studied her case and had decid-ed to terminate,her. He also told her that if the Union hadwon the election, the mill would have had to close downbecause it could not afford to pay the Union's wage de-mands.[find that the,quality and quantity of Hall's work hadfallen off sharply in her last 3 weeks; and that Luther Mor-ris'decision on May 18 to suspend her was based on thedeterioration of'her work.-Miller, however, went-further, ineffect overruling Morris, in deciding to discharge her. WasMiller's decision to terminate Hall based solely on thesame legitimate considerations that had- motivated Morristo stispend' her? I believe that.Miller's conversation withHall on the 18th indicates that he took into account anoth-er factor-Hall's known and open adherence to the Union.There is no other reason why Miller should gratuitouslyinject into an interview on disciplinary matters extraneouscomments about the election, held 4 weeks earlier; andwhat it would have cost the Company. Further, in the lightofMiller's continued-exhortations to union supporters togo to Fieldcrest, his remark to Hall that she too could gothere is an indication that her union sympathies were -onhis mind, and that it was in fact the determinative elementinhis decision to discharge rather than. suspend her. Itherefore find Hall's discharge on May 21 to be in. violationof Section 8(a)(3)...3.LucilleWord and BerthaRussow. Both women workedr'"There were strong prounion and antiunion factions in the inspectiondepartment.with each side accusing the other of harassing tactics.7On May 4; Van Landigham had also given her a verbal warning whichwas then written up.18This is Hall's testimony.Miller tesitifed that Hall had begun to cry inhis office because she was worried about finding another.job and,to reas-sure her. fie had told her that with 'her skills and education she should have.no trouble getting another inspection job at a.number of mills he named.including Fieldcrest. SWIFT TEXTILES, INC.51in warper preparation on the second shift, under Terry Bai-ley, and both were discharged on May 29 allegedly forhaving had three unexcused absences within a 6 monthperiod. I find from the testimony of Bailey and his supervi-sor, Storey, and from that of Personnel Manager Millerthat there was such a rule in effect. I also find, as Wordand Russow admitted, that they knew that an employeewho intended not to report on any particular day was re-quired to call in before his shift began for permission. Al-though both denied knowing about the rule on unexcusedabsences, I find that each had been told about it by Bailey,and that each had been warned on previous occasions.Ihave no reason to believe that the Company's atten-dance records for Word and Russow are not wholly accu-rate.They were introduced as Respondent's Exhibits 8through 11, and they show for each of them three unex-cused absences in the first 5 months of 1973, the last forWord on May 27, and for Russow, May 28.The rule may have been harshly applied, if the testimonyofWord and Russow is to be believed, that they had ade-quate reaons for all their absences or had called in advanceto obtain permission to be away. The Company, however,refused to accept their explanations, and as long as it didso for reasons other than their union adherence, I cannotsubstitute my opinions on harshness or inequities for thoseof the Company. The activities of Word and Russow onbehalf of the Union were minimal. Word testified that shehad signed a union card in February, had passed out threecards to other employees at an unspecified place and time,and had worn a union button and hat for a.few days pre-ceding the election. Her supervisor, Bailey, had talked toher about the Union a number of times, and his supervisor,.Storey, had spoken to her once but none of their remarkswas alleged to be in violation of Section 8(a)(I). Russowhad also signed a union card and had worn a button andhat for a few days before the election. Bailey had also toldher once that the Union would not do them any good.Bailey and Storey must have known they were prounion,but many other employees were also known to be for theUnion, particularly during the electioneering in the fewweeks before April 20, when the wearing of union insigniawas common.I am satisfied that the Company did not treat Word andRussow differently than it did any other employee who hadhad three unexcused absences.in a 6 month period, andsince I am not persuaded that their union activities contri-buted to the Company's decision to discharge them, I shallrecommend dismissal of the !Section 8(a)(3) allegations asto them.4.Tyrone Garnett.He"had worked at the plant from Au-gust 1970 to June 1.1, 1973, after first being suspended theprevious Saturday. His immediate supervisor in the inspec-tion and packing department was LaQuintera, whose supe-riorwas.L. Morris. Garnett had signed a union" card inApril, and had worn union insignia at the plant for a weekor two before the election. A month earlier, LaQuinterahad asked him if he was,for the Union. I have previouslyfound the inquiry to be a violation of Section8(a)(1).LaQuintera sent Garnett home on Saturday, June 9, af-ter he had reported late for work. Garnett admitted he wasabout 15 minutes late for his 3 p.m. shift because his carhad broken down on the road. LaQuintera did not testifyat the second hearing when Garnett's discharge was litigat-ed. Luther Morris, however, said that he had left the plantafter 5 p.m. that day, had seen Garnett approaching themill, and that Garnett had not been into work before then.He was discharged the following Monday by Miller, in thepresence of L. Morris because he had received a number ofwarnings, going back to June 1971. The two most recentonesbefore his discharge were on April 16, 1973, for beingabsent the previous. Saturday without proper notice, andon May 1, 1973, for leaving the department early a fewdays before. Garnett and L. Morris differed on how tardyGarnett was on June 9, and Garnett said he had tried tocall in the Saturday he failed to report for work, but I amsatisfied that the Company's warnings in April and May,and his discharge in June, were because the Companyfound his excuses unsatisfactory.Garnett's activities on behalf of the Union were not ex-ceptional.Many other employees had done as much ormore, and although LaQuintera had also asked him inMarch if he was for the Union, none of this proves that theCompany selected Garnett for discharge either in reprisalfor his own union activities or as a warning to other em-ployees, I therefore find that Garnett's discharge was not inviolation of Section 8(a)(3).5.Bobbie Young, Luller Wyatt, and Margeria Lane.Al-though the case of each of these three women has its ownunique set of facts, they also exhibit some elements in com-mon. They were all in the inspection department (as hadbeen Johnnie Hall) a department where pro- and antiunionfeelingswere exceptionally strong and vociferously ex-pressed. All three were recognized as ardent union support-ers, and in the view of the General Counsel, they weresubjected to pressure by managemeiit designed to forcethem to quit. Needless to say, the Company's view is quiteto the contrary-that it endured the faults of Young andWyatt for a 'long while, that it finally was forced to dis-charge Wyatt for her rampant disregard of its attempts torestore harmony and efficiency in the inspection depart-ment and that Young and Lane voluntarily chose to quit.Young was terminated on August 2, after she refused toaccept a transfer from her job as a billing clerk on the firstshift to a job as an inspector on the second shift. Wyatt wasdischarged on August 15, after she continued doing whatthe Company had warned her to stop; and Lane quit onSeptember 12, when the- Company refused to transfer herback to the inspecting machine she had previously workedon.Young had started to work for the Companyas an in-spector in June'1971. Two months later she broke her arm,but returned to her job in a few weeks. Part of aninspector's job is to doff, that is, to remove the roll of clothfrom the machine after it has been graded. The rolls arelever, but some physical exertion is required to pry the rollloose on occasion, and to position it before it can be re-moved. The job is apparently not too physicallydemand-ing for the operator under normal circumstances, and ser-vicemen are also available for any heavy work. WhenYoung returned to her inspecting job; she required assis-tance while her arm was healing. 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDA few months later, Young was transferred to a betterpaying job, typing out billing slips which showed such in-formation as the width and weight of the cloth, the style.pattern, etc. Accuracy is important in preparing these bill-ing slips, since they are used in invoicing customers. On theaverage, a clerk such as Young would type about 340 slipsper day. Young stayed continuously on that job for almost2 years, until she was terminated after refusing to accept atransfer to another job on another shift.Young had signed a union card, wore its insignia at theplant, and had passed out leaflets. She was considered tobe a strong union adherent, since personnel manager Mill-er selected her, as one of those whom he twitted about theUnion's election loss in April, when he asked her if shewould be going to Fieldcrestsince shehad wanted a Unionso badly. Also, shortly before the election Young hadtyped out a little couplet on some index cards during herbreak period in response to a bit of antiunion propagandawhich the Company had attached to employee paychecks.Luther Morris then called her into his office and accusedher of doing it on company time. She denied that she had,and he then warned her against using company property inher poetic efforts.According to Young, there had been no complaintsabout her work when she was supervised by Weeks, whohad left in Feburary 1973. Luther Morris then took oversupervision of the billing clerks, and it was not until afterthe election that Young said she began to get complaintsand warnings about her work. A few days after the elec-tion,Morris gave her a verbal warning'about mistakes inbilling going back to January, and on May 2, May 21, June18, and July 12, she was given written warnings about ex-cessive errors on her billing slips.Young admitted she had made some errors, but deniedthat they were as frequent as the Company asserted, andshe also claimed that other billing clerks made errors forwhich they were not formally warned. I see no need to tryto untangle the charges and countercharges as to whetherYoung had made two, four, or eight errors on some partic-ular day. The ultimate question is whether Young's workradically worsened after the election, or whether the Com-pany chose to hammer her on her admitted errors to wearher down and force her to quit, or to discharge her when itdecided that it had laid a sufficient foundation, in reprisalfor her union activities.On August 1, she was called to Luther Morris' office,where he showed her five mistakes on her billing slips, toldher he had warned her previously that she would eitherhave to improve or get out, and that now she would eitherhave to accept a transfer to the second shift as an inspec-tor, orbe terminated.She asked for a day to think it over.The next day she came in to work, and at 11 a.m. herhusband met her. Together, and with Luller Wyatt as awitness,they went to the office where they met with Williams, a personnel official. Young told Williams that shehad just had a third operation on her arm, and that thephysical strain on the inspector's job which Morris hadoffered her would affect her recovery. She asked if therewas a job in quality standards, where she would not haveto doff the machines, or touch the rolls. Williams said- thatsounded all right, and he would check to see if there, was ajob opening there. Mr. Young asked Williamsif the reasonhis wife was being harassed and called into the office sofrequently was because of her union activities, and that shehad had no problems until it became known that she wasfor the Union. Predictably,Williams said all employeeswere treated alike. In the meantime, Morris had beencalled in, and Mr. Young again complained about the pres-sure his wife was subjected to, and said that she could nottake an inspector's job because her production would beaffected by'her injured arm. Young'smistakesinbillingwere brought up, with Young pointing out that the otherclerks also made mistakes. Morris said they were all newon the job, while Wyatt insisted they had all been there atleast aslong as Young had. The Youngs again asked abouta job in quality standards. Morris said he would check butthat there were not many openings there. Themeeting thenended.At the end of the day, she was called to Morris' office.He told her he had checked about a job in quality stan-dards but there was, none available, and that she did nothave sufficient seniority. among inspectors to qualify if anopening should develop. He told her he wasterminatingher.Morristestified thathe knew Young had been active inthe Union before the April election, and that his problemswith her did not begin until late April. He said he hadchecked about the possibility of another job for her on thefirst shift,but that nonewas available. He also said thatYoung knew there were servicemen present in the inspect-ing areato help the women in doffing, so that her.armsshould not be affected. He.also.,pointed out that after heroriginal injury, Young had gone back to work as an inspec-tor before she was, transferred to billing.LullarWyatt had been employed as an inspector since1959. She was a competent,efficientproducer about whosework the Company had had no complaint. She had beenon the Union's in-plant organizing committee, and hadserved as an observer at the April 20 election. Wyatt hadbeenvery active in, the, inspection department in talking,arguing, and soliciting for the Union before and after theelection. I have previously noted,. in the portion of thisDecision on the 8(a)(I) allegations, that R. Morris had or-dered her'late in March to stop talking to other employeesabout the Union, even on nonwork time, once they made itclear that they were notinterested. I held there that such aban on Waytt's solicitation efforts wasan unreasonableimpediment on, the Union's campaign, although I suggest-ed that there might come a time when continuedargumentdirected at employees who were openly opposed to theUnion might border on harassment.Despite the Union's loss of the election, talk about itapparently went on in the inspection department. Wyattkept on about it, while an antiunion faction, consisting ofClemmons, Temple, Johnson, and others, continued to re-spond in kind. Tactics other'than argument were also usedto keep the pot boiling. Wyatt made a show of keeping heropponentsunderobservation, following them to the bath-room, or writing down in a little book what times theycame inor when they left theirmachines.Some of theantiunionpeople served her in. the samemanner,by keep-ing her under observation on trips to the 'bathroom' and SWIFT TEXTILES, INC.elsewhere.Wyatt admitted much of this, claiming only thather activities on behalf of the Union were confined to non-work time. There is, in fact, no claim by the Company thatWyatt solicited for the Union during worktime.George Boswell, the Company's production managerwas assigned general supervision in February 1973, overthe quality assurance department, of which the inspectiondepartment, under Luther Morris, was a part. He learnedthat there was dissension and loss of production in inspec-tion, and that there were customer complaints over grad-ing. In'July, Ronald Morris who had been the immediatesupervisor of quality assurance was transferred elsewhereand, until a successor could be appointed, Boswell as-sumed direct control over it. About this time, several in-spectors complained to him that they were being harassed,and one employee even sought out the president of theCompany to tell him about the bickering and low morale inthe inspection department. Early in August, Alton Connerassumed direct charge of quality assurance and with it, theproblems of the inspection department.About this time, Boswell spoke to the employees in thedepartment on each shift. He told them that the Companyintended to do the best it could for the employees as to'wages and working conditions and, that in return, it ex-pected a day's work for a day's pay, as well as harmony.He said it had been brought to his attention that there wereproblems in the department over what people consideredharassment, and that it had to be corrected. He mentionedthe note-taking and other acts of personal harassment, saidthat it would not be further tolerated, and there would beno further warnings. Later that day, he spoke individuallytoWyatt and to three of the antiunion group, Clemmons,Temples, and Melton. He said he asked Wyattif she un-derstood thoroughly what he had just said, and that sheanswered that he ought to be more specific. He told herthat he had reports that she was taking notes on other em-ployees and harassing them. He said Wyatt then asked himifhe meant that she could not talk to people about theUnion during breaks. He answered that she could talk toanyone during breaks if they wanted to talk to her, but thatif they did not, she was not to continue, and that he wouldconsider it harassment. He concluded by asking her if sheunderstood that management intended to run its job.Boswell said he then told Clemmons, Temples, and Mel-ton the same thing. About a week later, Clemmons came totellhim that Wyatt was continuing to take notes on herand she thought it was not right. Boswell turned the com-plaint over to Conner to investigate, and told him that if itwas borne out, it was inevitable what their course of actionshould be. Conner then spoke to Clemmons and Templesindividually. Each told him that she had stopped takingnotes after Boswell's speech, but that Wyatt was continu-ing to take notes and to time them. Melton told Connerthat she had seen Wyatt following people to the bathroom,and had once discovered her standing on the commode ina toilet stall. Conner then discussed the matter with L.Morris, and then recommended to Boswell that Wyatt bedischarged. He did not confront Wyatt with what he hadheard from Melton and the others.Wyatt's version of these events was that she and Marge-riaLane had gone to L. Morris on July 30, to complain53that Jean Temples had accused her of taking notes. Morrisasked her if she had, and Wyatt admitted she did, but notduring worktime while Temples and Clemmons were tak-ing notes on worktime. Morris asked her if she had notstarted the note taking business. She asked him why he saidthat, and he answered "because you are taking us to trial,we are not taking you." Morris also told Wyatt and Lane,according to Wyatt, that other employees had been com-plaining about the prounion people, but it did not amountto anything, and he saw no need to talk to them about it.As for Boswell's speech, Wyatt said that Boswell hadtalked about the trouble in the plant and how bad it was ininspection, and then said that they had gotten rid of a lotof employees who had been causing the trouble, but therewere more and they would get rid of them too, and thatanybody who did anything to slow down production effi-ciency in the department would be fired. After the speech,Wyatt said, she was sent to the office, where Boswell andL.Morris were waiting for her. Boswell said that he under-stood she did not like management, and had been 20 min-utes late getting back to herjob one day, and if it happenedagainst she would probably be fired. Wyatt said she toldBoswell that she had gotten permission from Van Landig-ham to go to the personnel office with Bobbie Young thatday. Boswell then said he understood she was the worstone in the department for harassing people. She told himshe talked about the Union and took notes but only on herbreaks, and asked him if he considered that to be harass-ment. He said if she talked union more than once to thesepeople, he considered it to be harassing them, that shecould talk union or Baptist Church or anything, as long asshe left the people alone.Morris also testified that Clemmons and Temples con-tinued to complain that Wyatt was timing them and takingnotes even after Boswell's speech. He said he observed thatWyatt was at least showing signs of timing other employeeswhen they left the area. He said she also gathered herfriends around her during breaks, like a coach giving histeam a pep talk, and that other employees considered it anadditional irritation.On August 15, Wyatt was called into Morris' officewhere Conner and supervisor LaQuintera were also gath-ered.Morris told her he was terminating her for harassingpeople and taking notes on them. Wyatt asked why theywere concerned about her activities during breaks whenother employees were allowed to move around duringworktime and talk to fellow employees. Morris referred toBoswell's speech and Conner said he did not want to hearanymore.. She was handed her final check and was thenescorted out the plant. Morris testified that there was again in productivity in the department almost immediatelyafterWyatt's discharge.Margeria Lane.Her latest period of employment withtheCompany was from August 1970, to September 12,1973, when she worked as an inspector on the first shift. Itwas common knowledge among employees and supervisorsthat she was an active union adherent. Lane had sufferedfrom sciatica and bursitis, and had taken leaves of absencefrom her job in the past because of her condition. On Au-gust 2, the day Bobbie Young was terminated, Lane wasunder stress because of that and because of pressures on 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe job to increase production. She strained her shouldermuscles that day, and stayed away from work for about 6weeks during which she received therapy. The companydoctor approved her return to work on September 5, on atrial basis, and she went back the next day.She had been working on machine No. 2 for about ayear and a half, and was assigned to go back to it the dayshe returned. She continued to work on her old machinefor the next few days, until Van Landigham, a supervisorin inspection, told her she was to swap machines with an-other inspector, Dent, who had been operating machineNo. 9. Dent had complained that her low production wasdue to the machine, and Van Landigham told Lane thatthey were trying an experiment.19 Lane assumed it wouldbe just for the day. That night, she had severe musclespasms, which she attributed to the difficulties with No. 9.She called Luther Morris at home, and complained aboutthe transfer.According to Morris, he told her that thetransferwas only experimental, while she told him shethought she had discovered what made No. 9 so difficult torun.When Lane returned to work the next morning, she wentback to No. 2, her old machine, but Dent told her that VanLandigham wanted her to continue on No. 9. Lane wentover to Van Landigham, told her about her muscle spasms,and that she didn't think she could run it. Morris wasstanding nearby, and Van Landigham went over to tell himabout Lane's request to go back to No. 2, but Morris indi-cated he wanted her to run No. 9 for the time being. Lanedid so and about 30 minutes later, Van Landigham askedher if Morris had spoken to her yet. Lane said he hadn't,and Van Landigham then said she hoped Lane did notthink she had anything to do with it. A little while later,afterMorris did not come out to see her, Lane went intohis office and asked him why she could not go back to herold job. According to Lane, Morris said she was one of hisbest inspectors, and he wanted her to run the job he hadassigned her. She told him he knew she had been out withstrainedmuscles, and she wanted a chance to show shecould run her job. Morris then said he guessed there wasnothing else he could do, and again she asked him to puther back on No. 2, instead of assigning her permanently toNo. 9, as Van Landigham said was to be done. Morris didnot assure her that the new assignment was temporary orfor how long it was to be, and finally, Lane told him that ifshe could not go back to her job, obviously referring to No.2, she would have to quit, that she had suffered enough.She left the office to get her things, and then left the plant.Morris testified that when Lane returned the day aftershe had worked on No. 9, Lane asked him if she had to goback there, and he had told her she should for that day.The next he knew, about 45 minutes later, Lane came into19The machines were all the same make, but some employees consideredNo. 9 to be a difficult machine to run because the cloth would not unrollproperly, so the operator had to pull on it. Its release mechanism was alsoerratic, so that the operator would at times have to pry the roll loose fromthe machine. At least one operator of No. 9 had asked to be transferred inthe past few years, while another, Higgins, testified that she had operated itfor 7 months, and that it had so aggravated a back condition that she hadhad to take a leave of absence. On the other hand, Morris said that otheroperators of No. 9 ran it without complaint or injury.his office and told him she was quitting. He said he ex-plained to her that the transfer was not meant to hurt herin any way, and she replied that her shoulders were hurt-ing, "and anyway if it wasn't this, it would be somethingelse, so I will just quit."Two days later, Lane went to see Personnel ManagerMiller.. She said Miller asked her what the trouble was, andshe told him there was no need to explain, that they hadbeen wanting to get rid of her anyway. Miller said sheknew they had hired her knowing she had had surgery onher back. She told him she knew she had injured her backwhile operating No. 2, but that it was because she was in ahurry and had gotten careless, but she felt she could nowwork it.Miller told her they couldn't run a risk of hergetting rehurt.20 Miller did not attempt to explain whetherher assignment to No. 9 was to be temporary or perma-nent. Lane then left and has not been asked to return.Conclusions as to Young, Wyatt, and LaneThere are differences in the testimony of witnesses forthe General Counsel and the Respondent, but there are nobasic contradictions between them. It is established thatYoung had committed errors in billing, and refused atransfer to another job; that Wyatt continued to annoy theantiunionpeople in the inspection department, even afterBoswell had spoken to all of them about settling down andendingthe bickering; and that Lane chose to quit after Iday's operation of a machine she found difficult to operate.The difficult question to be resolved is whether theCompany's officials were basically motivated by an inten-tion to rid itself of stalwart union adherents after the elec-tion. Such an intention, if it existed, would not and neednot be publicized. A plan to weaken the Union in anyfuture campaign, if the April 20 election were set aside,would be furthered if it could rid itself of those who did nothide their sympathy for the Union. The objective would beattained even if reasons for the discharges could be accu-mulated, since the mass of employees are unable to judgethe merits of such reasons or the good faith of the Compa-ny. They see what happens to employees who are openlyfor the Union, and the lesson is learned. I am satisfied thattheCompany was so motivated and was willing to usewhatever came to hand to conceal its discriminatory treat-ment of selected employees.Young, Wyatt, and Lane all worked in the inspectiondepartment under Luther Morris, where union supporterswere vocal and active, even after the election. Young andLane had been told by personnel manager Miller, shortlyafter the election, that they ought to go to Fieldcrest sincethey were dissatisfied at Swift. Lane had also been threat-ened by Weeks, her supervisor at the time, that he wouldmake it hot enough for her that she would have to quit. Ithink this is some indication that the Company was notwilling to forget their work for the Union, and would beready to use whatever incidents might come up to make itunpleasant for them, so as to hasten their leaving. I credit20Miller's statementas reported by Lane is ambiguous. He may havebeen claimingthat Lane could not be reassigned to No. 2, because she hadsuffered an injury operating it. or that it was quite safe for her to operateNo. 9, since the Company was assuredthat there wasno risk involved. SWIFT TEXTILES, INC.Young that other employees in billing also made mistakesfor which they were not given written warnings,and 1 finditsignificant that it was very soon after the election thather mistakes took on such importance.As for Lane, it seems to me that Morris tried to maneu-ver her into quitting.Ibelieve that the machine she wastransferred to a few days after her return was one thatpresented problems to its operators;which would be mag-nified for Lane with her history of back problems. I findthat Lane reasonably believed, from what Van Landighamtold her,that her assignment to No.9 was to be permanent,and that Morris' refusal to allay her distress when she com-plained about the assignment was a deliberate tactic in hisexpectation that she could be forced out.Wyatt's case is, in some ways,themost difficult of thethree. She was outspoken about her intention to continuetalking about the Union during her free time,even at thecost of annoying other employees.IcreditWaytt's testimo-ny that Boswell had told her individually,after his speechto the inspection employees,that he understood she did notlike management,that he had accused her of being 20 min-utes late in getting back to her job one day, and that if ithappened again she would be fired. Since Wyatt had re-ceived permission from Van Landigham to accompanyYoung to the office the day Boswell was referring to, I findthat Boswell was unwilling to conduct an impartial investi-gation into Wyatt's activities.Morris also chose to take theword of the antiunion employees as to Wyatt's note takingafter Boswell's speech,rather than to get Wyatt's accountof the matter. I believe that Morris, Conner,and Boswellwere too ready to believe that it was Wyatt alone who wasresponsible for the dissension in the inspection depart-ment; and that they were willing to disregard annoyancesperpetrated by the antiunion faction,but unwilling to over-lookWyatt's similar action.Ifind therefore that the Company discharged Wyatt,and constructively discharged Young and Lane because oftheir prounion sympathies and activities,in violation ofSection 8(a)(3).6.J.C.Flakesand Johnny Williamswere denied em-ployment at Swift, allegedly because relatives of theirs, em-ployed by the Company, were active union supporters.J.C. Flakes is the brother of Charles Flakes, a Swiftemployee. J.C. filed an application for employment withthe Company on April 11,1973. Personnel Manager Millertold J.C. to have Charles come to see him. J.C.had listed ashis previous employer, Southern Phoenix Mills," and hadstated that he. had left because of "finance problems."When Charles went to see Miller, Miller asked him if hethought J.C. would be a good worker. Charles said hethought he would.Miller said he was thinking of hiringJ.C.,but wanted him to come back after the election(scheduled to be run in a week or so). Miller then askedCharles how he felt about the Union and whether hethought it would get in. Charles said he hoped it would.21 Southern Phoenix and Swift are subsidiaries of the same holding com-pany,but are operated separately and independently.Southern Phoenix, inPhoenix City,Alabama,is across the Chattahoochie River from Columbus.Georgia,where Swift is located.Both plants draw personnel from the samelabor area.55The preceding is Charles Flakes' testimony.Miller testifiedthat he did not recall any conversation with Charles aboutthe Union, but did recall telling him that it would be afterthe election before the plant would really start hiring again.J.C. applied again the week after the election,but Millertold him he couldn'tuse him. J.C. applied for the third timeon or about June 10, according to the complaint,or in midJuly, according to J.C,'s testimony.This time, Miller toldhim that he would not be hired because he had been firedby Southern Phoenix in March.Miller testified that South-ern Phoenix and Swift follow a policy of not consideringfor employment anyone who has been discharged by theother within the past 6 months. J.C. admitted that he hadbeen discharged by Southern Phoenix,and had been toldthat it was for not doing his job properly.Ihave no reason to believe that Miller testified falsely inclaiming that Swift and its sister plant adhere to a practiceof not considering for employment anyone discharged bythe other within the past 6 months,and I therefore credithis testimony on the point.By the time of J.C.'s applicationin June or July, Miller had checked with Southern Phoenix,and had learned that he had been discharged in March forleaving his job in the middle of a shift. I am satisfied thatthe Company would not have hired J.C. under these cir-cumstances, even if Miller's inquiry of Charles Flakes be-fore the election as to how he felt about the Union wasintended as a warning to him that his brother's chances ofemployment depended on Charles'feelings about theUnion.I shall therefore recommend dismissal of the allega-tions of the complaint as to J.C. Flakes.Johnny Williams is the son of employee M. L. Williams.Johnny was a full-time high school student,and hadworked for the Company until early 1973,when he quitbecause his hours had been reduced. He applied for workagain on March 29, 1973. Miller told him he had nothingopen for him then,but asked to have his father see him.M.L. went to see Miller in the next few days, and accord-ing to M,L., Miller asked him if he thought he should hirehis son back. Williams said he should, that Johnny wouldprobably stay on the job this time.Miller then asked Wil-liams if he reckoned Johnny would be as loyal to the Com-pany as he was.22 Williams said he didn't know,he hadn'ttalked to his son about it. Miller then said he was surprisedwhen he heard that Williams was working for the Union,and asked what the Company had done to him to makehim act that way. Williams then complained about the pro-duction standards on his job. Miller then said that if theUnion got in, they would have to close the mill down be-cause it would no longer be competitive.23 Finally,Millertold him to bring Johnny around in May, that he would seehow M.L. acted.When Miller testified, he was asked by Respondent'scounsel if he remembered M.L.'s testimony the day before,Miller said he did, but was not then asked about, nor didhe deny,the remarks attributed to him by M.L. in their22M. L. Williams had been active in the Union's campaign.23 I have previously found that Miller had made similar statements toother employees, and have held that they constituted violations of Sec.8(a)(I).M.L.Williams was also one of the employees who was asked byMiller just after the election if he was ready to go to Fieldcrest. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDconversation. I creditM.L.Williams' testimony on thematter.On June 22, Johnny applied to Miller again, because hehad heard on the radio that the Company needed help.24Miller told him, however, that he had nothing for him. Thiswas during the summer school vacation when Johnnywould have been available for either full- or part-timework. In September, after the school term started, Johnnyapplied for the third time, and now Miller offered him apart-time job weekends as a cleaner. This was the kind ofwork he had done the year before, while attending school.Johnny said he turned it down because it was for only Iday a week. However, Miller testified that Johnny told himhe would take the job, and accepted a parking sticker, butnever showed up for work thereafter. Johnny admits ac-cepting the parking sticker. I credit Miller and find thatJohnny Williams accepted the job offered him in Septem-ber, but failed to show up for work.Ialso find, however, that Miller refused to considerJohnny's application of March 29, because of his father'sknown union activities. It may be that there was, in fact, nosuitable work available for him at that time, but it is alsoclearMiller had decided to consider Johnny's applicationonly in terms of how "loyal" his father would be. To Mill-er,M.L.'s continued adherence to the Union just beforethe election, evidenced by his wearing union insignia at theplant,was sufficient reason for not offering Johnny anyavailable job. I therefore find that the Company refused toconsider Johnny Williams for employment from March 29,until September 9, 1973, when it offered him a job, suitableto his status as a full-time high school student. I note thatthe complaint alleges that Johnny Williams was refusedemployment in violation of Section 8(a)(3) on or aboutJune 10, 1973, but since the matter of the March applica-tion was fully litigated, including Miller's remarks whichconditioned any consideration of it on the father's "loyal-ty," I find that the Company violated Section 8(a)(3) onMarch 29, 1973, with respect to Johnny Williams.CONCLUSIONS OF LAW1.The Respondentis engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.TextileWorkers Union of America, AFL-CIO, is alabor organization within the meaningof Section 2(5) ofthe Act.24 There is also in evidenceas G.C. Exh. 5,an advertisementplaced bySwift in a Columbus newspaper on June 10,1973, seeking both experiencedand inexperienced help for its plant.3.By discriminatorily terminating Johnnie Belinda Hall,Bobbie Young, Lullar Wyatt, and Margeria Lane, and bydiscriminatorily refusing to employ JohnnyWilliams,thereby discouraging membership in the Union, the Re-spondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (I) ofthe Act.4.By coercively interrogating its employees concerningtheir union membership, sympathies, or activities; intimat-ing that union meetings were kept under surveillance; de-liberately driving dangerously close to union representa-tivesor employees engaged in distributing literature atplant gates; forbidding the wearing of union insignia in theplant; appealing to racial prejudices in order to weakensupport for the Union; threatening loss of jobs or layoffsfor engaging in union activities; threatening to close theplant down if the Union got in; telling union supportersthat they should go to work at a unionized plant; orderingplant guards to list employees who spoke to union repre-sentatives; and by ordering employees to stop soliciting fortheUnion during nonwork time, Respondent had inter-feredwith, coerced, and restrained its employees in theexercise of rights guaranteed in Section 7 of the Act, and inviolation of Section 8(a)(l) of the Act.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having discharged Johnnie Belinda Hall and LullarWyatt, and having forced the termination of BobbieYoung and Margeria Lane, for discriminatory reasons, Ifind it necessary to order the Respondent to offer themreinstatement, with backpay computed on a quarterly basisfrom the date of their termination to the date of the offerof reinstatement, as prescribed inF.W.Woolworth Compa-ny,90 NLRB 289, plus interest at 6 percent per annum. Ishall also order that Respondent make whole Johnny Wil-liams for the loss of wages he incurred because of its dis-criminatory refusal to hire him on March 29, until the dateon which he rejected its offer to employ him. Backpay shallbe computed in the manner prescribed above. Finally, Ishall order it to post appropriate notices.[Recommended Order omitted from publication.]